In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (Woodard, J.), entered April 22, 2004, which denied their motion for summary judgment dismissing the plaintiffs claim for punitive damages.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the defendants failed to demonstrate their prima facie entitlement to summary judgment dismissing the claim for punitive damages (see Morse v Studin, 283 AD2d 622 [2001]). Therefore, the Supreme Court correctly denied the motion for summary judgment dismissing that claim.
The defendants’ remaining contention is without merit. Florio, J.P., Krausman, Cozier and Rivera, JJ., concur.